Citation Nr: 1326019	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for disability of the toe nails of both feet.

2.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to February 1962 and from September 1963 to September 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded this appeal in February 2013 for additional development.


REMAND

The Board remanded this appeal in February 2013 for the originating agency to obtain outstanding VA treatment records.  The treatment records were obtained.  In addition, the Veteran was afforded VA examinations in April 2013 to determine the nature and etiology of his foot and skin disorders.  Unfortunately, the opinions provided by the examiners are not adequate for adjudication purposes.

First, the April 2013 VA examiner's opinion addressing the etiology of the Veteran's foot disorder, claimed as toenail fungus, is inadequate.  Specifically, the examiner said there was no evidence of evaluation of or treatment for dystrophic nails or onychomycosis other than the Veteran's self report.  The examiner concluded that the toenail condition is less likely than not a result of service.  Notably, the Veteran, a layperson, is competent to report symptoms that can be readily observed, such as changes to his toenails.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, since the Veteran is competent to report his symptoms and since the examiner did not adequately consider the Veteran's statements in the rationale, the Veteran must be scheduled for a new VA examination to determine the etiology of his foot disorder.

Second, the April 2013 VA examiner's opinion addressing the etiology of the skin condition, claimed as due to exposure to herbicides, is inadequate as it is not supported by rationale.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2012).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to the examiner who performed the April 2013 skin examination of the Veteran.  The examiner should be asked to provide an addendum explaining the rationale for the earlier opinion indicating that it is less likely than not that the Veteran's skin disability is related to his exposure to herbicides in service.  

If the April 2013 examiner is unavailable, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be provided to and reviewed by another examiner with sufficient expertise who should be requested to provide an opinion with supporting rationale as to whether there is a 50 percent or better probability that the Veteran's skin disability is etiologically related to his exposure to herbicides in service.

3.  The RO or AMC should arrange for the Veteran to be schedule for a VA examination by an examiner with sufficient expertise to determine the etiology of the disorder of his toenail fungus.  The claims folder and any pertinent evidence in the Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the pertinent medical history, examination of the Veteran, the Veteran's lay statements, and with consideration of sound medical principles, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder of the Veteran's toenails originated in service or is otherwise related to service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The examiner must explain the rationale for all opinions expressed.

If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

